Citation Nr: 0509025	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  04-00 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from August 1952 to August 
1956.

This appeal is from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO) acting as the agency of original 
jurisdiction (AOJ) in this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) mandates 
that VA assist a claimant to obtain information and evidence 
necessary to substantiate her claim.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (West 2004).  VA has not 
completed its performance of that mandate in this case.  The 
appellant, for whatever reason, is unrepresented in her 
claim, so a broad interpretation of VA's duty to assist is 
warranted.

A December 2003 statement from the appellant received on 
January 6, 2004, references an enclosed hospital discharge 
summary from University of Tennessee Medical Center (UTMC).  
It does not identify the summary by date.  There is no 
hospital discharge summary in the file marked as received 
January 6, 2004.

The veteran's terminal discharge summary (for the period July 
15 to August 17, 2002) from the named facility is of record, 
received in January 2003, but a discharge summary for an 
immediately prior hospitalization of June 18 or 20 to July 
12, 2002, is not.  Absent the appellant's identification by 
date of the summary she said was enclosed, or some other 
clarifying statement, there is no way to know if the missing 
summary was a duplicate of one already of record.

The appellant's October 2002 authorization for the release of 
information from UTMC authorized the release of records from 
August 1998 until the veteran's death.  The AOJ requested the 
death summary records only.

Dr. Sullivan's June 2002 treatment records noted the veteran 
was seen at the Mayo Clinic in Jacksonville, Florida, in May 
2002, and the UTMC records corroborate that record.  The AOJ 
did not request the appellant to authorize the release of 
information from the Mayo Clinic.

In October 2004, the AOJ received medical records including 
those of Dr. Sullivan for the period September 1998 to June 
2002.  The appellant subsequently authorized the release of 
records from Dr. Sullivan.  The July 15, 2002, UTMC admission 
history and physical report identified the veteran as Dr. 
Sullivan's patient.  It would assist the appellant with her 
claim to clarify whether Dr. Sullivan has records that could 
substantiate her claim that post date June 2002.

Finally, the appellant must understand the scope of VA's duty 
to assist her with her claim.  "The duty to assist is not 
always a one-way street.  If a [claimant] wishes help, [s]he 
cannot passively wait for it in those circumstances where 
[s]he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Although this remand implements a 
broad interpretation of VA's duty to assist her with her 
claim, the AOJ wrote to her in October 2002 notifying her 
that she must inform VA of sources of evidence that can 
substantiate her claim, and authorize VA to obtain that 
evidence if it is from a private source.  She did not report 
the Mayo Clinic or authorize obtaining its records.  It would 
be a narrow, but correct, application of the VCAA to infer 
she intended those records not be part of her claim, because 
she did not identify them when asked to identify medical 
records that can substantiate her claim.

The appellant asserted for the first time in her substantive 
appeal that the veteran's death was due to asbestos exposure 
as an aircraft mechanic in the service.  Whereas she has 
chosen to proceed unrepresented with her claim, VA can assist 
her claim by supplementing the previous perfectly adequate 
notice with providing a more tailored notice of the 
information and evidence necessary to substantiate her claim. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant a notice letter 
advising her that to substantiate her 
claim that asbestos exposure in service 
caused or contributed to her husband's 
death there must be medical evidence that 
exposure to asbestos caused or 
contributed to his death and credible 
evidence that he was exposed to asbestos 
in the Air Force.  Also request 
authorization to obtain certain medical 
records noted below.

?	Notify her that the medical evidence 
that asbestos exposure caused or 
contributed to the veteran's death 
can be treatment records identifying 
asbestos as the cause or as a 
contributing factor in the veteran's 
terminal illness, or a medical 
opinion to that effect.

?	Request her to authorize the release 
of the following of the veteran's 
medical records: The Mayo Clinic, 
Jacksonville, Florida, for May 2002; 
University of Tennessee Medical 
Center for June 18 through July 12, 
2002; Dr. Thomas Sullivan at 
Knoxville Pulmonary Group for June 
to August 2002.

2.  If and only if the above development 
produces medical evidence that asbestos 
exposure caused or contributed to the 
veteran's death, develop through the 
service department or other appropriate 
source the question whether the veteran's 
specialty, 43151, Aircraft Mechanic, 
probably or could have resulted in 
exposure to asbestos.  See VA 
Adjudication Procedure Manual, M21-1, 
part VI, para. 7.21 (January 31, 1997) 
(hereinafter "M21-1") and VAOPGCPREC 4-
00.

3.  Readjudicate the claim at issue.  If 
any claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

 The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




